Claimants have appealed from judgments of the Court of Claims dismissing such claims on the merits. The actions were tried together, argued together and will be disposed of in that way. On November 10,1938, claimant Richards was driving a one and one-half ton Chevrolet truck northerly towards the city of Saratoga Springs on Route 9, which is a concrete highway, thirty feet in width. At a place known as Globerson’s Corners, a short distance south of Saratoga Springs, Route 9 is intersected on the west by another highway known as Marrin avenue and by a highway known as Crescent avenue on the east. Marrin avenue is a twenty-foot macadam road; Crescent avenue is a macadam road, sixteen feet in width. In the truck with claimant Richards, the claimant Reynolds was riding. At the intersection a collision occurred between the truck and a Chevrolet sedan owned by the State of New York, which was being driven in an easterly direction on Marrin avenue by Ernest Lewis, an employee of the State. As a result of the collision claimant Richards was very severely injured, claimant Reynolds was also injured, and his truck destroyed. The Court of Claims found that the collision was due to the concurring negligence of claimant Richards and Lewis, the driver of the Chevrolet car. The finding of the Court of Claims that claimant Richards was guilty of negligence is not supported by the evidence. The court finds that the collision was due entirely to the negligence of Lewis, the operator of the State car. In each instance the judgments appealed from are reversed on the law and facts, with one bill of costs and disbursements; all inconsistent findings are reversed and inconsistent conclusions of law are annulled and disapproved. The cases are hereby remitted to the Court of Claims for the sole purpose of fixing the damages to which claimants are entitled. The form of decision, if not agreed upon by the parties, may be settled before Mr. Justice Hefiernan at Amsterdam, N. Y., at such time as counsel may agree, and if they are unable to agree, upon five days’ notice. Hill, P. J., Bliss, Hefiernan and Foster, JJ., concur; Crapser, J., dissents and votes to affirm the judgment. [174 Misc. 333.]